 

Exhibit 10(w)

 

Execution Version

 

 

AMENDED AND RESTATED SECOND LIEN INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This Amended and Restated Second Lien Intellectual Property Security Agreement
(this “Agreement”), dated as of September 8, 2016 is made by K. HOV IP, II,
INC., a Delaware corporation (“the Grantor”) in favor of Wilmington Trust,
National Association, as Joint Collateral Agent (as defined below) (in such
capacity, the “Collateral Agent”) for the benefit of itself, the Trustees (as
defined below) and the Noteholders (as defined below).

 

WHEREAS, the Issuer, Hovnanian and each of the other Guarantors party thereto
entered into the Indenture dated as of October 2, 2012 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“9.125% Indenture”) with Wilmington Trust, National Association, as trustee (in
such capacity, the “9.125% Trustee”) and as collateral agent (in such capacity,
the “9.125% Collateral Agent”), pursuant to which the Issuer has issued, and may
from time to time issue, 9.125% Senior Secured Second Lien Notes due 2020
(collectively, the “9.125% Notes”) upon the terms and subject to the conditions
set forth therein;

 

WHEREAS, in connection with the 9.125% Indenture, the Grantors entered into the
Second Lien Intellectual Property Security Agreement, dated as of October 2,
2012 (as heretofore amended, supplemented, amended and restated or otherwise
modified from time to time, the “Existing IP Security Agreement”), in favor of
the 9.125% Collateral Agent, for the benefit of itself, the 9.125% Trustee and
the 9.125% Noteholders (as defined below);

 

WHEREAS, the Issuer, Hovnanian and each of the other Guarantors party thereto
have entered into the Indenture, dated as of September 8, 2016 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“10.000% Indenture” and together with the 9.125% Indenture, the “Indentures”),
with Wilmington Trust, National Association, as trustee (in such capacity, the
“10.000% Trustee” and together with the 9.125% Trustee, the “Trustees”) and
collateral agent (in such capacity, the “10.000% Collateral Agent”), pursuant to
which the Issuer has issued, and may from time to time issue, its 10.000% Senior
Secured Second Lien Notes due 2018 (collectively, the “10.000% Notes” and
together with the 9.125% Notes, the “Secured Notes”) upon the terms and subject
to the conditions set forth therein;

 

WHEREAS, in connection with the 10.000% Indenture, the Issuer, Hovnanian, each
of the other Grantors, the 9.125% Collateral Agent and the 10.000% Collateral
Agent have entered into the Second Lien Collateral Agency Agreement, dated as of
September 8, 2016 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Second Lien Collateral Agency Agreement”),
pursuant to which the Issuer and the 10.000% Collateral Agent appointed the
9.125% Collateral Agent to act as collateral agent on behalf of the 10.000%
Secured Parties, in addition to acting as collateral agent on behalf of the
9.125% Secured Parties, pursuant to this Agreement and the other Security
Documents (the 9.125% Collateral Agent, in such capacity as collateral agent for
the Secured Parties, the “Joint Collateral Agent”) and the 9.125% Collateral
Agent accepted such appointment;

 

WHEREAS, in connection with the 10.000% Indenture the Issuer, Hovnanian and each
of the other Guarantors party thereto have entered into the Credit Agreement,
dated as of July 29, 2016, as amended, supplemented, amended and restated or
otherwise modified from time to time, with Wilmington Trust, National
Association, as administrative agent (in such capacity, the “Senior Credit
Agreement Administrative Agent”) and collateral agent (in such capacity, the
“Senior Credit Agreement Collateral Agent”) and the lenders party thereto;

 

 
 

--------------------------------------------------------------------------------

 

 

WHEREAS, the Issuer, Hovnanian and each of the other Guarantors party thereto
entered into the Indenture, dated as of October 2, 2012, with Wilmington Trust,
National Association, as trustee (in such capacity, the “Senior Notes Trustee”)
and as collateral agent (in such capacity, the “Senior Notes Collateral Agent”),
pursuant to which the Issuer has issued, and may from time to time issue, its
7.25% Senior Secured First Lien Notes due 2020 upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Issuer, Hovnanian, the Grantors party thereto, the Senior Notes
Trustee, the Senior Notes Collateral Agent, the Senior Credit Agreement
Administrative Agent, the Senior Credit Agreement Collateral Agent, the 9.125%
Trustee, the 9.125% Collateral Agent, the 10.000% Trustee, the 10.000%
Collateral Agent, the Joint Collateral Agent and the Mortgage Tax Collateral
Agent have entered into the Amended and Restated Intercreditor Agreement dated
as of September 8, 2016 (as amended, supplemented, amended or restated or
otherwise modified from time to time, the “Intercreditor Agreement”);

 

WHEREAS, the Secured Notes constitute Second-Lien Indebtedness under the
Intercreditor Agreement;

 

WHEREAS, the Issuer is a member of an affiliated group of companies that
includes Hovnanian, the Issuer’s parent company, and each other Guarantor;

 

WHEREAS, the Issuer and the Guarantors are engaged in related businesses, and
each Guarantor will derive substantial direct and indirect benefit from the
issuance of the Secured Notes; and

 

WHEREAS, pursuant to and under the Indenture and the Amended and Restated Second
Lien Security Agreement dated as of September 8, 2016 (the “Security Agreement”)
among the Issuer, Hovnanian, each of the signatories listed on Schedule A
thereto (together with any other entity that may become a party thereto) and the
Collateral Agent, the Grantor has agreed to enter into this Agreement in order
to grant a security interest to the Collateral Agent in certain Patents,
Trademarks, Copyrights and other Intellectual Property as security for such
loans and other obligations as more fully described herein.

 

 
2

--------------------------------------------------------------------------------

 

 

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto agree
as follows:

 

1.     Defined Terms. Except as otherwise expressly provided herein, (a)
capitalized terms used in this Agreement shall have the respective meanings
assigned to them in the Security Agreement and (b) the rules of construction set
forth in Section 1.02 of the Indenture shall apply to this Agreement. Where
applicable and except as otherwise expressly provided herein or in the
Intercreditor Agreement, terms used herein (whether or not capitalized) shall
have the respective meanings assigned to them in the Uniform Commercial Code as
enacted in New York as amended from time to time (the “Code”).

 

2.     To secure the full payment and performance of all Secured Obligations,
the Grantor hereby grants to the Collateral Agent a security interest in the
entire right, title and interest of such Grantor in and to all of its
Intellectual Property, including, without limitation, any of the foregoing
referred to in Schedule A; provided, however, that notwithstanding any of the
other provisions set forth in this Section 2 (and notwithstanding any recording
of the Collateral Agent’s Lien made in the U.S. Patent and Trademark Office,
U.S. Copyright Office, or other registry office in any other jurisdiction), this
Agreement shall not constitute a grant of a security interest in (i) any
property or assets constituting “Excluded Property” (as defined in the
Indenture) or (ii) any property to the extent that such grant of a security
interest is prohibited by any applicable Law of an Official Body, requires a
consent not obtained of any Official Body pursuant to such Law or is prohibited
by, or constitutes a breach or default under or results in the termination of or
gives rise to any right of acceleration, modification or cancellation or
requires any consent not obtained under, any contract, license, agreement,
instrument or other document evidencing or giving rise to such property, except
to the extent that such Law or the term in such contract, license, agreement,
instrument or other document or similar agreement providing for such
prohibition, breach, default or termination or requiring such consent is
ineffective under applicable Law including 9-406, 9-407, 9-408 or 9-409 of the
New York UCC (or any successor provision or provisions); provided, further, that
no security interest shall be granted in any United States “intent-to-use”
trademark or service mark applications unless and until acceptable evidence of
use of the trademark or service mark has been filed with and accepted by the
U.S. Patent and Trademark Office pursuant to Section 1(c) or Section 1(d) of the
Lanham Act (U.S.C. 1051, et seq.), and to the extent that, and solely during the
period in which, the grant of a security interest therein would impair the
validity or enforceability of such “intent-to-use” trademark or service mark
applications under applicable federal Law. After such period and after such
evidence of use has been filed and accepted, the Grantor acknowledges that such
interest in such trademark or service mark applications will become part of the
Collateral. The Collateral Agent agrees that, at the Grantor’s reasonable
request and expense, it will provide such Grantor confirmation that the assets
described in this paragraph are in fact excluded from the Collateral during such
limited period only upon receipt of an Officer’s Certificate or an Opinion of
Counsel to that effect.

 

 
3

--------------------------------------------------------------------------------

 

 

3.     The Grantor covenants and warrants that:

 

(a) To the knowledge of the Grantor, on the date hereof, all material
Intellectual Property owned by the Grantor is valid, subsisting and unexpired,
has not been abandoned and does not, to the knowledge of the Grantor, infringe
the intellectual property rights of any other Person;

 

(b) The Grantor is the owner of each item of Intellectual Property listed on
Schedule A, free and clear of any and all Liens or claims of others except for
the Permitted Liens. The Grantor has not filed or consented to the filing of any
financing statement or other public notice with respect to all or any part of
the Collateral in any public office, except as contemplated by the Security
Agreement or as permitted by the Indentures;

 

4.     The Grantor agrees that, until all of the Secured Obligations shall have
been indefeasibly satisfied in full, it will not enter into any agreement (for
example, a license agreement) which is inconsistent with Grantor’s obligations
under this Agreement, without the Agent’s prior written consent which shall not
be unreasonably withheld or delayed except Grantor may license Intellectual
Property in the ordinary course of business without the Agent’s consent to
suppliers, agents, independent contractors and customers to facilitate the
manufacture and use of such Grantor’s products or services; and may otherwise
take those actions permitted by the Indentures.

 

5.     All of the Collateral Agent’s rights and remedies with respect to the
Intellectual Property, whether established hereby, by the Security Agreement or
by the Indenture or by any other agreements or by Law, shall be cumulative and
may be exercised singularly or concurrently. In the event of any irreconcilable
inconsistency in the terms of this Agreement and the Security Agreement, the
Security Agreement shall control.

 

6.     The provisions of this Agreement are severable, and if any clause or
provision shall be held invalid and unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall affect only such
clause or provision, or part thereof, in such jurisdiction, and shall not in any
manner affect such clause or provision in any other jurisdiction, or any clause
or provision of this Agreement in any jurisdiction.

 

 
4

--------------------------------------------------------------------------------

 

 

7.     The benefits and burdens of this Agreement shall inure to the benefit of
and be binding upon the respective successors and permitted assigns of the
parties; provided, however, that except as permitted by the Indenture, the
Grantor may not assign or transfer any of its rights or obligations hereunder or
any interest herein and any such purported assignment or transfer shall be null
and void.

 

8.     This Agreement and the rights and obligations of the parties under this
Agreement shall be governed by, and construed and interpreted in accordance
with, the Law of the State of New York.

 

9.     The Grantor hereby irrevocably and unconditionally:

 

(a)     submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the non-exclusive general jurisdiction of the courts of
the State of New York, the courts of the United States of America for the
Southern District of New York, and appellate courts from any thereof;

 

(b)     consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)     agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Grantor at its
address referred to in Section 8.02 of the Security Agreement or at such other
address of which the Collateral Agent shall have been notified pursuant thereto;

 

(d)     agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e)     waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

10.     This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by telecopy), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.

 

11.     THE GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY A
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
NOTEHOLDER DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

 
5

--------------------------------------------------------------------------------

 

 

12.     All notices, requests and demands to or upon the Collateral Agent or the
Grantor shall be effected in the manner provided for in Section 13.03 of the
Indenture.

 

13.     In the performance of its obligations, powers and rights hereunder, the
Collateral Agent shall be entitled to the rights, benefits, privileges, powers
and immunities afforded to it as Collateral Agent under the Indenture. The
Collateral Agent shall be entitled to refuse to take or refrain from taking any
discretionary action or exercise any discretionary powers set forth in this
Agreement unless specifically authorized under the Indenture or it has received
with respect thereto written direction of the Issuer, the Noteholders or the
Trustee in accordance with the Indenture (it being understood and agreed that
the actions and directions set forth in Section 9.01 of the Indenture are not
discretionary). Notwithstanding anything to the contrary contained herein and
notwithstanding anything contained in Section 9-207 of the New York UCC, the
Collateral Agent shall have no responsibility for the creation, perfection,
priority, sufficiency or protection of any liens securing Secured Obligations
(including, but not limited to, no obligation to prepare, record, file,
re-record or re-file any financing statement, continuation statement or other
instrument in any public office). The permissive rights and authorizations of
the Collateral Agent hereunder shall not be construed as duties. The Collateral
Agent shall be entitled to exercise its powers and duties hereunder through
designees, specialists, experts or other appointees selected by it in good
faith.

 

14.     Notwithstanding anything herein to the contrary, the lien and security
interest granted to the Collateral Agent pursuant to this Agreement and the
exercise of any right or remedy by the Collateral Agent hereunder are subject to
the provisions of the Intercreditor Agreement. In the event of any conflict
between the terms of the Intercreditor Agreement and this Agreement, the terms
of the Intercreditor Agreement shall govern.

 

 

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

 
6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Intellectual
Property Security Agreement to be duly executed and delivered as of the date
first above written.

 

  WILMINGTON TRUST, NATIONAL ASSOCIATION as Collateral Agent              

By:

/s/ John T. Needham, Jr.

    Name: John T. Needham, Jr.     Title: Vice President

 

 

Grantor:

      K. HOV IP, II, INC.               By: /s/ David Bachstetter     Name:
David Bachstetter     Title: Vice-President—Finance and Treasurer

 

 

[Signature Page to Second Lien IP Security Agreement]

 

 


--------------------------------------------------------------------------------

 

 

SCHEDULE A

LIST OF UNITED STATES REGISTERED AND APPLIED FOR PATENTS, COPYRIGHTS AND
TRADEMARKS

 

 

 

Trademark

Application No. / Registration No.

55 NEVER LOOKED SO GOOD

4035326

EVERY CORNER

86722536

FROM YOUR HOME TO OURS

3682068

HOME DESIGN GALLERY

3017498

HOVNANIAN ENTERPRISES

3782845

HOVNANIAN ENTERPRISES, INC. and Design

3786278

IF YOU'RE NOT 55, YOU'LL WISH YOU WERE

3564614

K HOVNANIAN HOMES and Design

3493815

K. HOVNANIAN

3579682

KHOV

2710008

KHOV.COM

2544720

LET'S BUILD IT TOGETHER

2965030

LIFE. STYLE. CHOICES.

2725754

LIVE COASTAL

86823726

M&M MATZEL & MUMFORD Design

3485602

MATZEL & MUMFORD

3071666

NATURE TECHNOLOGY EFFICIENCY and Design

4152642

NATURE TECHNOLOGY EFFICIENCY and Design

4204392

NATURE TECHNOLOGY EFFICIENCY

4116384

NATURE TECHNOLOGY EFFICIENCY

4116385

THE FIRST NAME IN LASTING VALUE

1418620

THE NAME BEHIND THE DREAM

3832465

WONDER HOMES

2671912

STYLESUITE

4126920

Design

2040802

BRIGHTON HOMES

2412033

BRIGHTON HOMES

2395356

 

 